I do not concur in the conclusion reached by the majority of this court.
The majority opinion seems to take the view that the insertion of the word "personal" in the note renders the note ambiguous and permits its destruction by oral testimony as a valid note. I am of opinion that if any weight should be given to the word "personal" as it appears in the note, it but renders the note nonnegotiable, which does not destroy its validity as a written contract, and oral evidence of a testamentary character was not admissible.